Citation Nr: 1226102	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO. 09-11 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from September 1959 to July 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded this case in October 2011 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

In July 2011, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran has current bilateral ear hearing loss disability for VA compensation purposes. 

2. There is no credible evidence of bilateral hearing loss during service or for many years thereafter, and the probative medical evidence against a link between the Veteran's current bilateral hearing loss and confirmed acoustic trauma from his military service, outweighs the medical evidence in support of such a link. 

3. The Veteran's lay assertions regarding continuity of symptomatology for bilateral hearing loss are not credible or probative in light of other factors of record. 

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in September 2007. This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The September 2007 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

With respect to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued all required VCAA notice prior to the June 2008 rating decision on appeal. Thus, there is no timing error.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, deck logs for the U.S.S. Waldron from the National Archives and Records Administration (NARA), and private medical evidence as identified and authorized by the Veteran. The Veteran was also afforded an October 2010 VA audiology examination with a medical opinion addressing the etiology of his bilateral hearing loss and tinnitus. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). This VA examination was thorough and fully adequate. For his part, the Veteran has submitted private medical evidence and opinions, personal statements, lay statements from friends and family, representative argument, and hearing testimony. He has not authorized the release of any additional private medical evidence prior to 1996, despite an October 2011 letter from the RO requesting that he do so. 

The duty to assist is not a one-way street. See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).

The RO/AMC substantially complied with the Board's October 2011 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO/AMC secured VA treatment records and sent the Veteran medical authorization forms (VA Forms 21-4142) for any additional private medical evidence. The RO/AMC has substantially complied with the Board's instructions. 

With regard to the July 2011 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the July 2011 hearing, the Veterans Law Judge and the representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim. Overall, the hearing was legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). The Veteran has never contended otherwise. 

Service Connection for Bilateral Hearing Loss 

The Veteran contends that he developed bilateral hearing loss as the result of acoustic trauma during service. Specifically, he alleges that he was exposed to hazardous noise exposure as the result of his military occupational specialty (MOS) as a Boatswain's Mate in the Navy from 1959 to 1963. His DD Form 214 confirms he served in this capacity. He reported that as a Boatswain's Mate he was exposed to acoustic trauma from gunfire from naval gun batteries aboard the U.S.S Waldron. He reports he did not wear hearing protection during service. He discusses one specific instance during which a gun battery misfired, knocking him off his feet, ripping canvas off the bridge of the ship, and blowing out windows on the bridge of the ship. He asserts continuous hearing loss symptoms since discharge, gradually worsening over the years. He has worn hearing aids since the 1990s. See August 2007 claim; August 2009, September 2009, November 2010, and October 2011 Veteran's statements; January 2011 lay statement from mother; and July 2011 hearing testimony at pages 5-7. 

Upon review of the evidence of record, the Board denies the appeal for service connection for bilateral hearing loss.

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. See Savage, 10 Vet. App. at 496; see also Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991). The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337. See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043. As to presumptive service connection, some diseases are chronic, per se, such as organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service. Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The law further provides that no presumptions may be invoked on the basis of advancement of the' disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 38 C.F.R. § 3.307(c). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307-09. But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308. See also Savage, 10 Vet. App. at 498.

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Even if no hearing loss or auditory shifts are noted in the service records, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The first - and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. An October 2010 VA audiology examination revealed bilateral sensorineural hearing loss disability according to the requirements of 38 C.F.R. § 3.385. An earlier August 1996 private Ear, Nose, and Throat (ENT) evaluation appeared to reveal similar findings, although provided in graphic representations without interpretation as to the exact puretone thresholds found.

The October 2010 VA audiogram showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
50
75
110
115
115
LEFT
60
70
80
100
115

Speech audiometry revealed speech recognition ability of 14 percent in the right ear and 62 percent in the left ear. 

However, the question remains whether his current bilateral hearing loss is related to acoustic trauma from the Veteran's military service.

STRs are negative for any complaints, treatment, or diagnosis of bilateral hearing loss. The Veteran's hearing was normal according to various whispered-voice tests administered during his service in the Navy from 1959 to 1963. Bilateral hearing loss disability by the standards of 38 C.F.R. § 3.385 was not objectively demonstrated during service. 

Regardless, during his service in the U.S. Navy, the Veteran served in a military specialty (MOS) where he was exposed to acoustic trauma. The Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's MOS as a Boatswain's Mate involved a "high" probability of noise exposure. Thus, the Veteran's MOS assignment throughout his  service is supportive of his allegation of exposure to acoustic trauma. In addition, SPRs confirm that the Veteran served aboard the U.S.S. Waldron from December 1962 to July 1963 in this capacity. Also, deck logs of the U.S.S. Waldron submitted by NARA confirm exposure to hazardous noise from multiple rounds of gunnery exercises in 1963. The Veteran also credibly relates that in at least one instance he sustained acoustic trauma during service from a gun battery misfiring. Thus, in-service acoustic trauma is confirmed. 

As noted, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service. Hensley, 5 Vet. App. at 164. See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d). The lack of evidence of bilateral ear hearing loss during service is not fatal to the Veteran's claim; it is merely one factor to be considered. 

Post-service, with regard to continuity of symptomatology, the Veteran and his mother assert that has experienced hearing loss since discharge from service in 1963. See August 2007 claim; September 2009 Veteran's statement; January 2011 lay statement from mother; April 2012 private ENT medical opinion; July 2011 hearing testimony at page 7. The Veteran is competent to report post-service symptoms of and treatment for hearing loss. Layno, 6 Vet. App. at 469. See 38 C.F.R. § 3.159(a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible. The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In contrast to the Veteran's lay assertions, the first medical evidence of hearing loss in the claims folder is from an August 1996 private ENT evaluation that diagnoses hearing loss, with symptoms appearing approximately in the late 1980s. Lay statements from friends and family also document hearing loss in the 1980s. These symptoms and treatment are over 25 years after discharge from service. The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. However, the Board may consider a lack of contemporaneous medical evidence of hearing loss for approximately 25 years as one factor in determining the credibility of lay evidence. Id. at 1337. 

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms. Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony." Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Relevant here, the law also recognizes that personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

Personal interest comes into play here by way of various inconsistent statements from the Veteran. As already noted above, at times, the Veteran and his mother assert that has experienced hearing loss symptoms since discharge from service in 1963. See August 2007 claim; September 2009 Veteran's statement; January 2011 lay statement from mother; April 2012 private ENT medical opinion; July 2011 hearing testimony at page 7. However, in contrast, at an August 1996 private ENT evaluation, the Veteran reported that his hearing loss symptoms began in the late 1980s. Curiously, he also failed to mention any in-service military noise exposure at that time, instead reporting only post-service occupational noise exposure. This August 1996 private ENT evaluation was generated prior to the Veteran filing his August 2007 claim for VA compensation. Thus, naturally, the issues of interest and bias come into play here, as he only reported continuity of symptoms AFTER he filed his claim for VA compensation in 2007. In addition, as part of the October 2010 VA audiology examination, the Veteran filled out and signed a Patient History Form. On this form, he reported that his hearing loss began in 1980, as opposed to 1963 at discharge. 

With regard to inconsistent statements, at the hearing, the Veteran specifically denied any post-service noise exposure. See hearing testimony at page 9. However, in contrast, at both the August 1996 private ENT evaluation and October 2010 VA audiology examination, the Veteran clearly reported post-service occupational and recreational noise exposure from working in power plants, in the insulation business, as a truck driver, and from lawn equipment, chain saw, power tools, woodworking, and other hobbies. He also stated to the private ENT physician that he did "not usually" wear hearing protection post-service. His testimony under oath is therefore contrary to this evidence. 

The Board affords great probative value to the August 1996 private ENT evaluation and October 2010 VA audiology examination. They are probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Board has considered the Veteran's explanation that the August 1996 private ENT physician misunderstood him. The Veteran explains that he actually reported to the August 1996 private ENT physician that his hearing loss had been present since discharge from service in 1963, but that he only needed hearing aids since the late 1980s. See hearing testimony at page 10; November 2010 Veteran's statement; The Veteran, however, is not persuasive in this argument. The August 1996 private ENT physician did not mention the Veteran reporting his military service as any type of factor in the development of his hearing loss. In addition, the Veteran clearly reported to a separate October 2010 VA audiology examiner that his hearing loss began in 1980, many years after service. In short, the Veteran is not credible or consistent with regard to his assertions of continuity of symptoms.
 
The Veteran's personal interest to receive monetary benefits also becomes a factor in such instances. The Veteran's lay assertions are not credible in light of these matters of record. His own reported history of hearing loss continuity is inconsistent. The veracity of his lay statements is undermined by their inconsistencies. Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology for hearing loss. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. Although the Veteran was granted service connection for tinnitus by the RO based on the confirmed in-service acoustic trauma, he was always consistent in describing the clinical onset of tinnitus in 1963, as opposed to his inconsistent statements regarding the onset of hearing loss. 

Post-service, there is no clinical evidence of bilateral sensorineural hearing loss within one year after the Veteran's separation from service in 1963. Therefore, the presumption of in-service incurrence is not for application. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Most critically, even applying the provisions of 38 C.F.R. § 3.307(c) as above, the Veteran's assertions of the development of his hearing loss immediately after service has been investigated and found not credible. See 38 C.F.R. § 3.307(c) (providing that cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree).

The Board now turns to the central issue in this case - whether there is probative, competent evidence of a nexus (i.e., link) between the Veteran's current bilateral hearing loss and the confirmed acoustic trauma during his military service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). The evidence of record on the issue of nexus is mixed. That is, the medical evidence consists of several favorable medical opinions and several unfavorable medical opinions. 

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable opinions, in January 2011 a private audiologist stated that after reviewing the August 1996 private ENT evaluation as well as other evidence, the most likely reason for the Veteran's hearing loss was the gun mount misfiring during service. Moreover, a private April 2012 ENT physician opined that the Veteran's sensorineural hearing loss was consistent with his history of acoustic trauma during service. This physician added that shortly after discharge the Veteran began to experience a gradual but progressive loss of hearing. 

However, these opinions have significant flaws. They failed to consider or address any of the post-service evidence of intercurrent occupational and recreational noise exposure. Also, both physicians failed to discuss the documented, contravening evidence of hearing loss symptoms beginning in 1980 or the late 1980s. The weight of a medical opinion is diminished where the basis for the opinion is not adequately stated. See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993). The Court has also held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant  information. Mariano v. Principi, 17, Vet. App. 305, 312 (2003). Thus, these opinions are entitled to very little probative value. 

As to the unfavorable opinions, an August 1996 private ENT physician diagnosed the Veteran with hearing loss characteristic of "occupational noise exposure." It was noted that the Veteran's hearing loss began in the late 1980s, and the Veteran did "not usually" wear hearing protection at his post-service jobs. Post-service noise exposure from power plants and insulation jobs was noted. Hearing aids were recommended. In addition, as part of the October 2010 VA audiology examination, the Veteran filled out and signed a Patient History Form. On this form, he reported that his hearing loss began in 1980, as opposed to 1963 at discharge. The October 2010 VA examiner noted in-service acoustic trauma without hearing protection, but also noted post-service noise exposure in construction and as a truck driver. Recreational noise exposure was also noted. Importantly, the examiner remarked that the date of onset of hearing loss symptoms was 1980, not 1963, as reported by the Veteran himself. The examiner was thorough in his discussion of earlier in-service and post-service medical evidence. The examiner concluded that the Veteran's hearing loss was "less likely as not" caused by or a result of military service based on the late onset of his hearing loss as reported by the Veteran. In contrast, the VA examiner assessed that tinnitus was due to in-service acoustic trauma because the Veteran reported the onset of that disorder in 1963. 

The October 2010 VA examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by other evidence of record, in particular the earlier August 1996 private ENT evaluation.  These VA and private opinions are entitled to great probative weight against the bilateral hearing loss claim. In summary, the Board concludes that the unfavorable, negative opinions against a nexus outweigh the favorable, positive opinions that ignore certain relevant evidence and are not supported by adequate explanation. 

Although the Veteran is competent to report any symptoms of hearing loss he previously or currently has, he is not competent to render an opinion as to the medical etiology of his currently diagnosed sensorineural hearing loss, absent evidence showing that he has medical training or expertise. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. The Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same that he currently manifests. Davidson, 581 F.3d at 1316. However, this is not one of those instances. He is not competent to attribute hearing loss diagnosed post-service to in-service acoustic trauma. The Veteran does not meet any of the three exceptions for competent lay evidence as listed under Jandreau. There is also a lack of persuasive, consistent, and credible evidence of continuity of symptoms for hearing loss since discharge from service. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the bilateral hearing loss claim. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


